       Case 6:20-cv-00863 Document 1 Filed 05/19/20 Page 1 of 39 PageID 1



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


MICHELE GORDON, an individual,

               Plaintiff,

vs.
                                               CASE NO.
ADVENTIST HEALTH SYSTEM
SUNBELT HEALTHCARE
CORPORATION, a Florida Not for
Profit Corporation, d/b/a Florida Hospital
Sherman Outpatient Surgery Center,

            Defendant.
_________________________________/

                     COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, MICHELE GORDON by and through undersigned counsel, files this Complaint

and Demand for Jury Trial against Defendant, ADVENTIST HEALTH SYSTEM SUNBELT

HEALTHCARE CORPORATION, a Florida Not for Profit Corporation, d/b/a Florida Hospital

Sherman Outpatient Surgery Center (“Adventist” or “Defendant”) and states:

                                PRELIMINARY STATEMENT

       1.        This is a claim by Plaintiff MICHELE GORDON against her former employers,

ADVENTIST HEALTH SYSTEM SUNBELT HEALTHCARE CORPORATION d/b/a Florida

Hospital Sherman Outpatient Surgery Center for violations of the Americans with Disabilities

Act, 42 U.S.C. § 12101, et. seq., as amended (the “ADAAA”), Title VII of the Civil Rights Act

of 1964, as amended. 42 U.S.C. § 2000e et seq. (“Title VII”), 42 U.S.C. § 1981 (“Section

1981”); Family Medical Leave Act (“FMLA”), 29 U.S.C. § 2601 et seq., 29 U.S.C. § 1001, et

seq., and the Florida Civil Rights Act (“FCRA”), Fla. Stat. § 760 et. seq.

       2.        Plaintiff, MICHELE GORDON, suffers from a disability/handicap that is also a

                                                 1
         Case 6:20-cv-00863 Document 1 Filed 05/19/20 Page 2 of 39 PageID 2



chronic health condition entitling her to benefits under the FMLA, and protection from

discrimination under the ADA and FCRA.            Ms. Gordon made Defendant aware of her

Degenerative Disc Disease along with multiple herniated disks in her back and her need for

reasonably necessary medical accommodation. Ms. Gordon’s only required accommodation was

that she not be required to wear a heavy lead apron for prolonged periods of time, specifically

that she not be scheduled for surgical procedures that required multiple hours wearing a lead

apron.    For approximately 4 years the Defendant accommodated Ms. Gordon’s requested

accommodation. Additionally, Defendant provided the same or similar accommodation to a non-

black/African American employee with rheumatoid arthritis. However, in December 2016, Ms.

Gordon was told that the Defendant had no accommodation request on file and that she needed to

submit a new accommodation request. Further, Defendant immediately asked Ms. Gordon to

scrub into a procedure that would require Ms. Gordon to wear a lead apron for 3-5 hours, even

though another scrub technician had already begun the procedure. When Ms. Gordon stated that

her accommodation would be violated, and that she had not been scheduled for the procedure,

despite these procedures being scheduled months in advance, Ms. Gordon was told Defendant

had no prior knowledge of her accommodation request. Ms. Gordon was clearly capable of

doing her job with the medically necessary accommodation, which the Defendant had

accommodated for approximately 4 years. On information and belief, Defendant continued to

accommodate the non-black/African American employee while it terminated Ms. Gordon’s

employment.    The stated reason for Ms. Gordon’s termination was manufactured after she

supplied Defendant with a second set of notes from her physician requesting the same

accommodation for her disability that was requested and granted for the previous 4 years. In

addition, Ms. Gordon requested intermittent FMLA leave to be used when and if she was

assigned to a surgical procedure that was clearly in violation of the medically necessary

                                              2
        Case 6:20-cv-00863 Document 1 Filed 05/19/20 Page 3 of 39 PageID 3



accommodation. These procedures are scheduled months in advance thereby allowing Ms.

Gordon time to make an individual request if necessary. Defendant refused this request and

separated her employment based solely on her disability, thereby violating Ms. Gordon’s rights

under the ADA and discriminating and retaliating against Ms. Gordon and/or interfering with her

rights under the ADA, FMLA and the FCRA. Further, by continuing to provide the same or

similar accommodation to one of Ms. Gordon’s coworkers, while terminating Ms. Gordon, Ms.

Gordon was subjected to discrimination and disparate treatment because of her color (black) and

her race (African American).

        3.       Accordingly, Ms. Gordon seeks all available relief in law and equity, including

but not limited to: (i) a declaration from this Court that Defendants’ actions were unlawful; (ii)

back pay and front pay (where reinstatement is not feasible); (iii) medical expenses; (iv)

compensatory damages in whatever amount she is found to be entitled; (v) liquidated damages in

whatever amount she is found to be entitled; (vi) an award of interest, costs and reasonable

attorney’s fees and expert witness fees; (vii) punitive damages; (viii) equitable relief; (ix)

declaratory relief; (x) pre-judgment and post-judgment interest (where allowable); and (xi) a jury

trial on all issues so triable.

                                   JURISDICTION AND VENUE

        4.       The Court has original jurisdiction pursuant to Title I of the Americans with

Disabilities Act [“ADA,” 42 U.S.C. § 12101 et seq], 42 U.S.C. § 2000e et seq. (“Title VII”), 42

U.S.C. § 1981 and the FMLA and ERISA pursuant to 28 U.S.C. §§ 1331 and 1337 and has

authority to grant declaratory relief under the FMLA and pursuant to 28 U.S.C. § 2201 et seq.

        5.       Venue is proper in this judicial district under 28 U.S.C. §1391 because

Defendants do business in this judicial district, and the majority of the acts complained of took

place in this judicial district.

                                                3
       Case 6:20-cv-00863 Document 1 Filed 05/19/20 Page 4 of 39 PageID 4



                                             PARTIES

       6.         At all times material hereto, Ms. Gordon was a resident of Orange County,

Florida.

       7.         At all times material to this action, Adventist was and continues to be a Florida

Not for Profit Corporation, d/b/a Florida Hospital Sherman Outpatient Surgery Center, doing

business in Orange County, Florida, and has continuously had at least 50 employees.

       8.         At all times material to this action, Defendant operated within Orange County,

Florida, specifically Adventist, d/b/a Florida Hospital Sherman Outpatient Surgery Center,

located at 2501 North Orange Avenue, Orlando, Florida.

       9.         At all times material to this action, Defendant was “engaged in commerce” within

the meaning of §6 and §7 of the FLSA.

       10.        The FMLA defines the term “employer” to broadly include “any person acting

directly or indirectly in the interest of an employer in relation to any employee”. 29 U.S.C.

2611(4)(ii)(I).

       11.        Defendant is an employer as defined under the FLMA.

       12.        From in or around 2008 until her termination, on or about January 20, 2018,

Plaintiff was employed by Adventist Health System Sunbelt Healthcare Corporation, d/b/a

Florida Hospital.

       13.        In 2011 Ms. Gordon began her employment as a Surgical Scrub Technician,

working at Defendant’s Florida Hospital Sherman Outpatient Surgery Center located at 2501

North Orange Avenue, Orlando, Florida

       14.        Defendant employed Plaintiff as a Surgical Scrub Technician.

       15.        Defendant is an employer under the FMLA because it was engaged in commerce

or in an industry affecting commerce and employed 50 or more employees for each working day

                                                  4
         Case 6:20-cv-00863 Document 1 Filed 05/19/20 Page 5 of 39 PageID 5



during each of 20 or more calendar workweeks in the current or preceding calendar year.

         16.    At all times relevant hereto, Plaintiff worked at a location where Defendant,

employed 50 or more employees.

         17.    At all times relevant hereto, Defendant is an employer as defined by 29 U.S.C.

2611(4).

         18.    At all times material to this action Defendant directly or indirectly, jointly or

severally, controlled and directed the day to day employment of Plaintiff, including: (i)

timekeeping; (ii) payroll; (iii) disciplinary actions; (iv) employment policies and procedures; (v)

scheduling and hours; (vi) terms of compensation; and (vii) working conditions.

         19.    At all relevant times, Ms. Gordon was a “Person with a disability” as that term is

defined by ADA.

         20.    At all times material hereto, Ms. Gordon was an “employee” of Adventist within the

meaning of ADA.

         21.    At all times material hereto, Adventist was an “employer” covered under the

ADA.

         22.    At all times material hereto, Plaintiff has a disability or handicap as defined by the

ADA and Fla. Stat. 760 et. seq., that substantially limits one or more major life activities

including major body functions. Specifically, Plaintiff has degenerative disc disease along with

multiple herniated disks in her back.         The handicap/disability causes Ms. Gordon to be

substantially limited in major life activities of lifting and/or standing.

         23.    Ms. Gordon requested a reasonably necessary medical accommodation, that the

Defendant not schedule her for surgical procedures that required multiple hours wearing a lead

apron.

         24.    At all times relevant hereto, Plaintiff was an employee entitled to leave under the

                                                   5
           Case 6:20-cv-00863 Document 1 Filed 05/19/20 Page 6 of 39 PageID 6



FMLA, based on the fact that she was employed by the employer(s) for at least 12 months and

worked at least 1,250 hours during the relevant 12-month period prior to her seeking to exercise

her rights to FMLA leave.

           25.   At all times relevant, Defendant has continuously been an employer engaged in an

industry affecting commerce within the meaning of Section 701(b),(g) and (h), as well as within

the meaning of the ADA, 42 U.S.C. § 12111(5).

           26.   Plaintiff is covered by the ADA and the FCRA because she is an individual who:

                 a. Has a physical impairment that substantially limits one or more major life

                    activities or bodily functions;

                 b. Has a record of physical impairment that substantially limits one or more

                    major life activities or bodily functions; and/or

                 c. Was regarded as having a physical impairment that substantially limits one or

                    more major life activities or bodily functions.

           27.   At all times relevant, Defendant was an “employer” as defined by Fla. Stat. 760,

et. seq.

                                  CONDITIONS PRECEDENT

           28.   Plaintiff filed a charge of discrimination and retaliation with the Equal

Employment Opportunity Commission, which was dual filed with the Florida Commission on

Human Rights.

           29.   Plaintiff filed an amended charge of discrimination, including a charge of

discrimination in violation of Title VII of the Civil Rights Act of 1964, as amended. 42 U.S.C. §

2000e et seq. (“Title VII”), 42 U.S.C. § 1981 (“Section 1981”).

           30.   On February 19, 2020, the EEOC issued Ms. Gordon a Dismissal and Notice of

Right to Sue against Adventist Health System Sunbelt Healthcare Corporation, d/b/a Florida

                                                      6
         Case 6:20-cv-00863 Document 1 Filed 05/19/20 Page 7 of 39 PageID 7



Hospital Sherman Outpatient Surgery Center, thereby exhausting her administrative remedies. A

copy of this Right to Sue letter is attached as Exhibit A.

         31.      Plaintiff files her complaint within the applicable statute of limitations.

         32.      Jurisdiction over this claim is appropriate pursuant to Fla. Stat. Chap. 760

(FCRA), because more than 180 days passed since the filing of the charge and amendment to the

charge, prior to the FCHR making a determination, and the Court has supplemental jurisdiction

over Plaintiff’s pendant state court claims as they arise out of the same facts as circumstances as

the federal claims.

         33.      All conditions precedent to this action have been satisfied and/or waived.

                                   GENERAL ALLEGATIONS

         34.      At all times relevant to this action, Defendant failed to comply with 42 U.S.C. §

12101 et. seq. and Florida Stat. 760 et. seq. because Plaintiff disclosed the nature and extent of

her disabilities, and as a result, Defendants discriminated and retaliated against Plaintiff because

of her real or perceived disabilities.

         35.      At all times relevant to this action, Defendant failed to comply with 29 U.S.C. §

2601, et seq, because Plaintiff validly exercised her rights pursuant to the FMLA and

Defendants: (i) interfered with Plaintiff’s right to take FMLA leave; (ii) failed to provide

Plaintiff with notice of her rights under the FMLA; (iii) discriminated against Plaintiff for taking

FMLA leave; and (iv) retaliated against Plaintiff because she exercised her rights to take FMLA

leave.

         36.    At all times relevant to this action, Plaintiff disclosed her need for a medically

necessary accommodation, and was subsequently discriminated and retaliated against because of

her need for said accommodation.




                                                   7
          Case 6:20-cv-00863 Document 1 Filed 05/19/20 Page 8 of 39 PageID 8



          37.    Defendant is a faith-based non-profit health care system that is headquartered in

Altamonte Springs, Florida and operates facilities within nine states across the United States. It

has 45 hospital campuses and serves more than five million patients annually.

          38.    Ms. Gordon was hired as a Surgical Scrub Technician employee with Defendant

in or around October 2008.

          39.      In 2011, Ms. Gordon was transferred and began her employment as a Surgical

Scrub Technician at Florida Hospital’s Sherman Outpatient Surgery Center.

          40.      Ms. Gordon made Defendant aware of her Degenerative Disc Disease along

with multiple herniated disks in her back. .

          41.      Ms. Gordon requested and was granted a reasonable accommodation that she is

not required to wear a heavy lead apron for long periods of time, specifically that she not be

scheduled for surgical procedures that required multiple hours wearing a lead apron.

          42.      Ms. Gordon provided the Defendant with the required medical documentation

regarding her disability and need for an accommodation.

          43.      For approximately 4 years the Defendant accommodated Ms. Gordon.

          44.      In December 2016 Jen Reed assigned Ms. Gordon to Dr. Ramos’ room for a

pain management surgical procedure which requires the wearing of a lead apron for several

hours.1

          45.      Ms. Gordon informed Ms. Reed that she had provided the Defendant with a

doctor’s note requesting a medically necessary accommodation excusing her from these types of

procedures that required the wearing of a heavy lead apron for several hours.

          46.      Dyane Copeland advised Ms. Gordon that she needed to provide a new note and

medical documentation because the Defendant was unable to locate any records of the note and

1
 Another surgical scrub technician had already begun the procedure, because everyone was aware that Ms. Gordon
was not to scrub into an intrathecal catheter procedure due to her disability.
                                                           8
       Case 6:20-cv-00863 Document 1 Filed 05/19/20 Page 9 of 39 PageID 9



medical documentation provided approximately 4 years earlier.

       47.    Ms. Gordon immediately contacted her physician and was informed that her

primary physician, Elizabeth Sasse would be out of the office for the next few weeks.

       48.    On or about January 9, 2017, Dyane Copeland received a faxed note from Ms.

Gordon’s physician Elizabeth Sasse, requesting a medically necessary accommodation that due

to her disability she not be scheduled for any procedures requiring her to wear a heavy lead

apron for a prolonged period of time.

       49.    On or about January 13, 2017, Ms. Gordon met with Lisa Donnelly and Jen Reed

who informed Ms. Gordon that the Defendant required an additional note from her physician

providing further specifications on timeframe, weight limits and what job duties Ms. Gordon

could and could not do.

       50.    On or about January 20, 2017, Ms. Gordon received a text message from Dyane

Copeland stating that she was not permitted to return to work until she provided the additional

medical documentation.

       51.    On or about January 23, 2017, Michelle Phyars notified Ms. Gordon that she had

received a fax from Dr. Sasse’s office and would contact Ms. Gordon the following day to

schedule a conference call with employee relations.

       52.    Ms. Phyars did not contact Ms. Gordon on January 24 or 25, 2017 to schedule the

conference call, nor did she return any of Ms. Gordon’s voicemail messages.

       53.    On January 25, 2017, Ms. Gordon received a text message from Dr. Travisani that

he had requested her to scrub into one of his procedures but was told by Simone Robbins that

Ms. Gordon was on vacation, Ms. Gordon responded to Dr. Travisani that she was not on

vacation and invited him to contact her. Dr. Travisani contacted Ms. Gordon and informed her

that Simone was instructed by Dyane Copeland to tell him that Ms. Gordon was on vacation.

                                               9
      Case 6:20-cv-00863 Document 1 Filed 05/19/20 Page 10 of 39 PageID 10



        54.      Shortly thereafter Michelle Phyars emailed Ms. Gordon Leave of Absence forms.

        55.      Ms. Gordon informed Ms. Phyars that she was not requesting a leave of absence

and wanted to return to work.

        56.      On January 26, 2017, Ms. Gordon received a telephone call from Michelle Phyars

and Lorraine Pitre of Employee Relations. Ms. Pitre informed Ms. Gordon that the Defendant

would no longer continue to accommodate her medically necessary requested accommodation.2

        57.       While Ms. Pitre suggested that Ms. Gordon go into lab tech, medical assisting or

phlebotomy, she also informed Ms. Gordon, that unfortunately we do not have anything

available for her in any of those departments.

        58.      On January 31, 2017, Ms. Gordon sent an email to Michelle Phyars regarding the

Leave of Absence forms.

        59.      On February 1, 2017, Ms. Phyars responded to Ms. Gordon’s email, stating that

she was going to have a meeting with Lorraine Pitre to further discuss her situation and would

contact her shortly thereafter.

        60.      Defendant refused to continue to accommodate Ms. Gordon’s reasonably

necessary medical accommodation and refused to put Ms. Gordon back on the work schedule.

        61.      The Defendant sent Ms. Gordon several emails informing her that they could no

longer accommodate her requested accommodation and offered her FMLA leave so she could

seek an alternate position.

        62.      In the beginning of June 2017,3 the Defendant sent a certified mail letter to Ms.

Gordon, after she filed her first charge of discrimination alleging disability discrimination,

informing her that if she did not respond and accept fixed FMLA leave her employment would


2
  For approximately 4 years the Defendant had accommodated Ms. Gordon’s medically necessary requested
accommodation.
3
  On April 24, 2017, Plaintiff filed a Charge of Discrimination against the Defendant with the Equal Employment
Opportunity Commission.
                                                          10
     Case 6:20-cv-00863 Document 1 Filed 05/19/20 Page 11 of 39 PageID 11



be terminated.

       63.       Ms. Gordon responded to the letter, on or about June 19, 2017, stating that she

was not in need of fixed FMLA leave, and instead requested intermittent FMLA to the extent

leave was the only option of accommodation. Ms. Gordon further reiterated that the Defendant

previously accommodated her for 3 years and she did not understand why the accommodation

was being revoked. Ms. Gordon further complained that she felt she was being discriminated

against and further retaliated against for having filed a charge of discrimination. She also

complained that she was being discriminated against because of her color and her race since

Defendant was accommodating the disability of a white employee, Marci Fritz, by allowing Ms.

Fritz to not scrub into procedures where a lead apron would be needed for more than 30 minutes.

       64.       Ms. Gordon was told that intermittent FMLA was not available and that the

Defendant would be separating her employment.

       65.       Defendant further stated that it could not accommodate her request to not wear a

lead apron for more than 30 minutes and that being able to lift over 50 pounds was a primary

duty of the job.

       66.       On information and belief, Defendant implements safety standards and procedures

that require at least four people move a patient.

       67.       Defendant’s stated reason for termination that the lifting requirement is necessary

to move patients does not comport with the standard safety requirements utilized by Defendant

or the normal course of business or course of performance for Ms. Gordon while employed by

Defendant.

       68.       At no point in Ms. Gordon’s employment with Defendant was she reprimanded or

disciplined for not being able to lift at least fifty pounds, nor did she have difficulty complying

with Defendant’s standard safety procedures requiring at least four people move a patient.

                                                    11
     Case 6:20-cv-00863 Document 1 Filed 05/19/20 Page 12 of 39 PageID 12



       69.     Further, Ms. Gordon was not required to scrub into a procedure that utilized a lead

apron since most procedures requiring the use of a lead apron for prolonged periods of time were

scheduled weeks in advance.

       70.     On information and belief, Ms. Gordon was not scheduled to perform a procedure

where a lead apron was required for more than an hour in the three years prior to her termination.

       71.     In or around January 2018, Ms. Gordon was advised by letter of her separation of

employment from Defendant.

       72.     Ms. Gordon continued to work as a surgical scrub tech, without incident, for at

least a month before being taken out of work.

       73.     Ms. Gordon continued to do her job and the Defendant clearly could

accommodate her since they did so for one month, notwithstanding the previous 3 years of

accommodation.

       74.     On information and belief, Marci Fritz, a Caucasian employee of the Defendant

who has rheumatoid arthritis was granted reasonable accommodations such as the one requested

by Ms. Gordon.

       75.     On information and belief, Ms. Fritz was not scheduled as a surgical scrub

technician during procedures requiring the use of a lead apron.

       76.     Further, on information and belief, Ms. Fritz was not terminated even though it is

believed she cannot lift over 50 pounds.

       77.     Additionally, Ms. Fritz, on information and belief, remains employed and still

benefits from an accommodation similar to the accommodation requested by Ms. Gordon.

       78.     Defendant’s stated reason for terminating Ms. Gordon is discriminatory.

       79.     Defendants’ reason for terminating Plaintiff was pre-textual.




                                                12
     Case 6:20-cv-00863 Document 1 Filed 05/19/20 Page 13 of 39 PageID 13



       80.       Defendants’ reason for termination Plaintiff was manufactured, post hoc, after

Plaintiff engaged in activities protected by the ADA, FMLA, ERISA, and the FCRA.

       81.       Ms. Gordon had a disability; she made the Defendant aware of this disability and

requested a reasonable medically necessary accommodation.

       82.            Plaintiff suffered from a serious health condition as defined by the FMLA as her

condition was:

                 a.        An illness, injury impairment, or physical or mental condition involving
                           inpatient care in a hospital;

                 b.        An illness, injury impairment, or physical or mental condition involving a
                           period of incapacity or subsequent treatment in connection with or
                           consequent to in patient care in a hospital;

                 c.        An illness, injury impairment, or physical or mental condition involving a
                           period of incapacity of more than three (3) days involving treatment two
                           or more times by a health care provider;

                 d.        An illness, injury impairment, or physical or mental condition involving a
                           regimen of continued treatment under supervision of a health care
                           provider; and/or

                 e.        An illness, injury impairment, or physical or mental condition requiring
                           multiple treatments for a condition that would likely result in a period in
                           capacity of more than three (3) consecutive calendar days in the absence
                           of medical intervention or treatment.

       83.            Plaintiff was, at all times relevant, a qualified employee as defined by the ADA,

FMLA and the FCRA.

       84.            Defendant’s termination of Plaintiff interfered with her right to take available

intermittent FMLA-covered leave when she might need it in the future.

       85.            Defendant’s termination of Plaintiff was in retaliation for Plaintiff requesting a

reasonably necessary medical accommodation pursuant to the ADA.

       86.            Defendant’s termination of Plaintiff was in retaliation for having requested

intermittent FMLA covered leave.


                                                     13
      Case 6:20-cv-00863 Document 1 Filed 05/19/20 Page 14 of 39 PageID 14



       87.       Defendant’s termination of Plaintiff was designed to dissuade Plaintiff’s

coworkers from taking FMLA-covered leave and/or complaining about discriminatory, harassing

and hostile treatment.

       88.       Defendant’s termination of Plaintiff was designed to dissuade Plaintiff’s

coworkers from asserting their rights under the FCRA.

       89.       Defendant’s termination of Plaintiff was designed to dissuade Plaintiff’s

coworkers from asserting their rights to be free from discrimination based on their color, race,

disability, and/or serious medical condition.

       90.       Defendant fired Plaintiff in whole or in part because of her disabilities and/or

perceived disabilities.

       91.       Defendant fired Plaintiff in whole or in part because of her color (black) and/or

her race (African American).

       92.       Defendant’s termination of Plaintiff interfered with the rights afforded to

Plaintiff by Title VII, Section 1981, ADA, ERISA, the FMLA, and the FCRA.

       93.       Defendant’s decision to terminate Plaintiff was motivated, in whole or in part,

by the likelihood that Plaintiff would need FMLA-covered leave in the future.

       94.       Defendant’s decision to terminate Plaintiff was motivated, in whole or in part,

by the likelihood that Plaintiff would need FCRA covered leave in the future.

       95.       Defendant’s decision to terminate Plaintiff was motivated, in whole or in part,

by Plaintiff’s exercising her rights under an employee benefit plan covered by ERISA (i.e. her

need to seek medical treatment covered by her health insurance).

       96.       Plaintiff’s FMLA-covered absences and/or her likely need for future FMLA-

covered leave was a substantial or motivating factor in Defendant’s decision to terminate her.




                                                14
      Case 6:20-cv-00863 Document 1 Filed 05/19/20 Page 15 of 39 PageID 15



        97.       Plaintiff’s exercising of her rights to an employee benefit plan covered by

ERISA and/or her likely need for future benefits under his ERISA-covered plan was a substantial

or motivating factor in Defendants’ decision to terminate her.

        98.       Plaintiff’s disability/perceived disability was a substantial or motivating factor

in Defendant’s decision to terminate her.

        99.       Defendant’s color (black) and/or her race (African American) was a substantial

or motivating factor in Defendant’s decision to terminate her.

        100.      Defendant’s decision to terminate Plaintiff was not wholly unrelated to her color

(black) and/or her race (African American).

        101.      Defendant’s decision to terminate Plaintiff was not wholly unrelated to

Plaintiff’s exercising of her rights under an employee benefit plan covered by ERISA.

        102.      Defendant’s decision to terminate Plaintiff was not wholly unrelated to

Plaintiff’s disability/perceived disability.

        103.      Plaintiff was entitled to FMLA-covered leave pursuant to 29 U.S.C.

§2612(a)(1).

        104.      Defendant’s actions violate the provisions of 29 U.S.C. §2615(a).

        105.      Defendant’s actions violate the provisions of 29 U.S.C. §2614(a).

        106.      Defendant’s actions constitute interference with Plaintiff’s rights under the

FMLA.

        107.      Defendant’s actions constitute retaliation in violation of Plaintiff’s rights under

the FMLA.

        108.      Defendant’s actions constitute discrimination in violation of Plaintiff’s rights

under the FMLA.




                                                 15
     Case 6:20-cv-00863 Document 1 Filed 05/19/20 Page 16 of 39 PageID 16



        109.     Defendant’s actions constitute discrimination in violation of Plaintiff’s rights

under Section 510 of ERISA.

        110.     Defendant’s actions constitute interference with Plaintiff’s right to an employee

benefit plan covered by ERISA.

        111.     Defendant’s actions constitute discrimination in violation of Plaintiff’s rights

under the ADA.

        112.     Defendant’s actions constitute interference with Plaintiff’s rights under the

ADA.

        113.     Defendant’s actions constitute retaliation in violation of Plaintiff’s rights under

the ADA.

        114.     Defendant’s actions constitute discrimination in violation of the FCRA.

        115.     Defendant’s actions constitute interference with Plaintiff’s rights under the

FCRA.

        116.     Defendant’s actions constitute retaliation in violation of Plaintiff’s rights under

the FCRA.

        117.     Defendant’s actions constitute discrimination in violation of Plaintiff’s rights

under Title VII and Section 1981.

        118.     Defendant’s actions constitute retaliation in violation of Plaintiff’s rights under

Title VII and Section 1981.

        119.     Defendant’s actions were willful as Defendants knew or had reason to know

that its actions violated federal law, yet Defendants acted wantonly or with reckless disregard for

the law.




                                                16
      Case 6:20-cv-00863 Document 1 Filed 05/19/20 Page 17 of 39 PageID 17



        120.     Defendant is liable for the actions of its managers and/or agents taken within the

scope of their employment with Defendant and its related entities, including the decision to

terminate Plaintiff.

        121.     Defendant’s actions, if left unchecked, will deter other employees from

exercising their rights under Title VII, Section 1981, the ADA, ERISA, the FCRA and/or the

FMLA which will in turn thwart the purposes of Congress in ensuring that a balance exists

between work and healthy workers and the complete and total eradication of discrimination

based on protected status. .

                                      COUNT I
                       DISCRIMINATION IN VIOLATION OF THE ADA

        122.   Plaintiff re-alleges all pertinent parts of paragraphs 1 through 121 of the

Complaint, as if fully set forth herein.

        123.   Plaintiff is a qualified individual under 42 U.S.C. 12111(8) in that she has a

disability.

        124.   Defendant perceives Plaintiff as disabled.

        125.   Defendant was an “employer” within the meaning of the ADA.

        126.   Plaintiff was a qualified employee.

        127.   Plaintiff engaged in protected activity under the ADA.

        128.   Defendant discriminated against Plaintiff because of her disability in violation of

the ADA

        129.   With actual knowledge of Plaintiff’s disability and request for a reasonably

necessary medical accommodation the Defendant terminated Plaintiff’s employment.

        130.   Defendant had actual or constructive knowledge of the discriminatory conduct of

Plaintiff’s supervisors.

        131.   Defendant’s acts and omissions negatively affected one or more terms, conditions
                                                17
      Case 6:20-cv-00863 Document 1 Filed 05/19/20 Page 18 of 39 PageID 18



and/or privileges of Plaintiff’s employment.

        132.    Defendants’ discriminatory acts and omissions occurred, at least in part, because

of Plaintiffs’ disability or perceived disability.

        133.    Defendants’ conduct violated Plaintiff’s right to be free from discrimination as

guaranteed by the ADA.

        134.    The Defendant wrongfully terminated, discriminated against, harassed, failed to

accommodate, and made Plaintiff endure a hostile work environment on the basis of her

disabilities, real or perceived, in violation of the ADA and 42 U.S.C. § 12112.

        135.    As a direct, natural, proximate and foreseeable result of the actions of Defendant,

Plaintiff has suffered injuries for which she is entitled to compensation, including, but not limited

to lost wages and benefits, future pecuniary losses, emotional pain, suffering, inconvenience,

mental anguish, loss of enjoyment of life and other non-pecuniary losses.

        136.    Plaintiff has no plain, adequate or complete remedy at law for the actions of

Defendants which have caused and continue to cause irreparable harm.

        137.    Defendants’ violations of the ADA were willful.

        138.    Plaintiff demands trial by jury.

                           REQUEST FOR RELIEF AS TO COUNT I

        WHEREFORE Plaintiff, Michele Gordon, respectfully requests entry of:

                a.      judgment in her favor and against Defendant for violation of the anti-
                        discrimination provisions of the ADA;

                b.      judgment in her favor and against Defendant for economic damages,
                        including lost earnings, reinstatement, front pay, and/or all actual
                        monetary losses suffered as a result of Defendant’s conduct;

                c.      judgment in her favor and against Defendant for noneconomic damages,
                        including but not limited to, pain, suffering, mental anguish, emotional
                        distress, and/or loss of enjoyment of life suffered as a result of
                        Defendant’s conduct;

                d.      judgment in her favor and against Defendant for her reasonable attorneys’
                                                     18
      Case 6:20-cv-00863 Document 1 Filed 05/19/20 Page 19 of 39 PageID 19



                       fees and litigation expenses;

               e.      judgment in her favor and against Defendant for punitive damages;

               f.      declaratory judgment that Defendant’s practices toward Plaintiff violate
                       Plaintiff’s rights under the ADA; and

               g.      an order granting such other and further relief as this Court deems just and
                       equitable under the circumstances of this case.

                                      COUNT II
                           FAILURE TO ACCOMMODATE (ADA)

       139.    Plaintiff re-alleges all pertinent parts of paragraphs 1 through 121 of the

Complaint, as if fully set forth herein.

       140.    Plaintiff is a qualified individual with a disability.

       141.    Defendant was Plaintiff’s employer as defined by the ADA.

       142.    Plaintiff requested a reasonable accommodation pursuant to the ADA.

       143.    Defendant previously accommodated Plaintiff’s reasonably necessary medical

accommodation.

       144.    In or around December of 2016 and/or January of 2017 Defendant asked Plaintiff

to provide additional documentation to support her accommodation requests.

       145.    Defendant failed to engage in the deliberative process in determining whether

Plaintiff’s continued requested accommodation was reasonable.

       146.    Defendant’s failure to accommodate Plaintiff was not reasonable nor was it

justified by any legitimate business judgment.

       147.    With actual knowledge of Plaintiff’s disability and need for a reasonably

necessary medical accommodation, the Defendant terminated Plaintiff’s employment.

       148.    Defendant had actual or constructive knowledge of the discriminatory conduct of

Plaintiff’s supervisors.

       149.    Defendant’s acts and omissions negatively affected one or more terms, conditions

                                                  19
     Case 6:20-cv-00863 Document 1 Filed 05/19/20 Page 20 of 39 PageID 20



and/or privileges of Plaintiff’s employment.

       150.    Defendant’s conduct violated Plaintiff’s right to a reasonable accommodation as

guaranteed by the ADA.

       151.    As a direct, natural, proximate and foreseeable result of the actions of Defendants,

Plaintiff has suffered injuries for which he is entitled to compensation, including, but not limited

to lost wages and benefits, future pecuniary losses, emotional pain, suffering, inconvenience,

mental anguish, loss of enjoyment of life and other non-pecuniary losses.

       152.    Plaintiff has no plain, adequate or complete remedy at law for the actions of

Defendant which have caused and continue to cause irreparable harm.

       153.    Defendant’s violations of the ADA were willful.

       154.    Plaintiff is entitled to recover her attorney’s fees and costs.

                         REQUEST FOR RELIEF AS TO COUNT II

       WHEREFORE Plaintiff, Michele Gordon, respectfully requests entry of:

               a.      judgment in her favor and against Defendants for violation of the anti-
                       discrimination provisions of the ADA;

               b.      judgment in her favor and against Defendants for economic damages,
                       including lost earnings, reinstatement, front pay, and/or all actual
                       monetary losses suffered as a result of Defendants’ conduct;

               c.      judgment in her favor and against Defendants for noneconomic damages,
                       including but not limited to, pain, suffering, mental anguish, emotional
                       distress, and/or loss of enjoyment of life suffered as a result of
                       Defendants’ conduct.

               d.      judgment in her favor and against Defendants for her reasonable attorneys’
                       fees and litigation expenses;

               e.      judgment in her favor and against Defendants for punitive damages;

               f.      declaratory judgment that Defendants' practices toward Plaintiff violate
                       Plaintiff’s rights under the ADA; and

               g.      an order granting such other and further relief as this Court deems just and
                       equitable under the circumstances of this case.

                                                  20
      Case 6:20-cv-00863 Document 1 Filed 05/19/20 Page 21 of 39 PageID 21



                            COUNT III
  RETALIATION AGAINST PLAINTIFF FOR EXERCISING RIGHTS UNDER ADA

        155.    Plaintiff re-alleges all pertinent parts of paragraphs 1 through 121 of the

Complaint, as if fully set forth herein.

        156.    Title I of the ADA, 42 U.S.C. § 12111 requires that Defendant provide reasonable

accommodations to otherwise qualified employees, such as Plaintiff, with disabilities, including

but not limited to leave and/or an accommodation.

        157.    During the time Plaintiff was employed by the Defendant, Plaintiff engaged in

protected activity under the ADA.

        158.    Plaintiff also opposed acts and practices made unlawful by the ADA including,

but not limited to, failing to accommodate Plaintiff’s disability, and/or subjecting Plaintiff to

harassment, and/or discrimination based on her disability.

        159.    The Defendant retaliated and discriminated against Plaintiff for engaging in said

protected activity.

        160.    During the time Plaintiff was employed by the Defendant, she exercised and /or

enjoyed rights granted and/or protected by the ADA, including, but not limited to, filing a charge

of discrimination with the EEOC, and requesting and making use of reasonable accommodations

for her disability.

        161.    Defendant terminated Plaintiff’s employment after she exercised a right afforded

under the ADA.

        162.    Under the ADA, the Defendant was legally obligated to refrain from retaliating

against Plaintiff because of her request for accommodation for her disability.

        163.    Under the ADA, the Defendant was legally obligated to refrain from retaliating

against Plaintiff because of her objection to illegal discrimination based on her disability.



                                                 21
     Case 6:20-cv-00863 Document 1 Filed 05/19/20 Page 22 of 39 PageID 22



       164.     Notwithstanding this obligation under the ADA and in willful violation thereof,

Defendant retaliated against Plaintiff because she requested a reasonably necessary medical

accommodation and objected to illegal discrimination based on her disability. .

       165.     As a direct, natural, proximate and foreseeable result of the actions of Defendant,

Plaintiff has suffered injuries for which she is entitled to compensation, including, but not limited

to lost wages and benefits, future pecuniary losses, emotional pain, suffering, inconvenience,

mental anguish, loss of enjoyment of life and other non-pecuniary losses.

       166.     Plaintiff has no plain, adequate or complete remedy at law for the actions of

Defendants which have caused and continue to cause irreparable harm.

       167.     Defendant’s violations of the ADA were willful.

       168.     Plaintiff is entitled to recover her attorney’s fees and costs.

                         REQUEST FOR RELIEF AS TO COUNT III

       WHEREFORE Plaintiff, Michele Gordon, respectfully requests entry of:

           a.       judgment in her favor and against Defendant for violation of the anti-
                    discrimination provisions of the ADA;

           b.       judgment in her favor and against Defendant for economic damages, including
                    lost earnings, reinstatement, front pay, and/or all actual monetary losses
                    suffered as a result of Defendants’ conduct;

           c.       judgment in her favor and against Defendant for noneconomic damages,
                    including but not limited to, pain, suffering, mental anguish, emotional
                    distress, and/or loss of enjoyment of life suffered as a result of Defendant’s
                    conduct.

           d.       judgment in her favor and against Defendant for her reasonable attorneys’ fees
                    and litigation expenses;

           e.       judgment in her favor and against Defendant for punitive damages;

           f.       declaratory judgment that Defendant’s practices toward Plaintiff violate
                    Plaintiff’s rights under the ADA; and

           g.       an order granting such other and further relief as this Court deems just and
                    equitable under the circumstances of this case.

                                                   22
      Case 6:20-cv-00863 Document 1 Filed 05/19/20 Page 23 of 39 PageID 23



                                   COUNT IV
                 UNLAWFUL DISCRIMINATION BASED ON HANDICAP IN
               VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT (Handicap)

        169.     Plaintiff re-alleges all pertinent parts of paragraphs 1 through 121 of the

Complaint, as if fully set forth herein.

        170.     Plaintiff’s conditions substantially limited one or more of Plaintiff’s major life

activities.

        171.     Plaintiff’s condition was a disability or handicap as defined by the FCRA.

        172.     Plaintiff was qualified to perform the essential functions of her job, with or

without reasonable accommodation.

        173.     Plaintiff requested a reasonable accommodation, not to be scheduled for surgeries

requiring the prolonged wearing of a heavy lead vest.

        174.     For approximately 4 years the Defendant accommodated Plaintiff’s requested

accommodation.

        175.     The Defendant was aware of Plaintiff’s disability, and/or regarded Plaintiff as

disabled.

        176.     The Defendant terminated Plaintiff based on her disability or because Defendant

regarded Plaintiff as disabled in violation of the FCRA.

        177.     Additionally, Defendant failed to reasonably accommodate Plaintiff, and further

failed to engage in the necessary deliberative process.

        178.     As a result of Defendant’s conduct set forth above, Plaintiff is entitled to

compensation for any and all lost wages and benefits, compensatory damages, and reasonable

attorney’s fees and costs.

        179.     The Defendant engaged in discrimination against Plaintiff with malice and

reckless indifference to Plaintiff’s rights under the FCRA.


                                                 23
      Case 6:20-cv-00863 Document 1 Filed 05/19/20 Page 24 of 39 PageID 24



       180.    Plaintiff suffered emotional pain and mental anguish as a direct result of the

Defendant’s unlawful discrimination and retaliation.

       181.    Plaintiff has suffered pecuniary losses as a direct result of the Defendant’s

unlawful discrimination and retaliation.

       182.    As a result of the Defendant’s unlawful discrimination and retaliation, Plaintiff

has suffered and continues to suffer damages.

                         REQUEST FOR RELIEF AS TO COUNT IV

       WHEREFORE Plaintiff, Michele Gordon, respectfully requests entry of:

       a.      judgment in her favor and against Defendant for violation of the anti-
               discrimination provisions of the FCRA;

       b.      judgment in her favor and against Defendant for economic damages, including
               lost earnings, reinstatement, front pay, and/or all actual monetary losses suffered
               as a result of Defendant’s conduct;

       c.      judgment in her favor and against Defendant for noneconomic damages, including
               but not limited to, pain, suffering, mental anguish, emotional distress, and/or loss
               of enjoyment of life suffered as a result of Defendant’s conduct.

       d.      judgment in her favor and against Defendant for her reasonable attorneys’ fees
               and litigation expenses;

       e.      judgment in her favor and against Defendant for punitive damages;

       f.      declaratory judgment that Defendant’s practices toward Plaintiff violate Plaintiff’s
               rights under the FCRA; and

       g.      an order granting such other and further relief as this Court deems just and
               equitable under the circumstances of this case.

                                 COUNT V
                         UNLAWFUL RETALIATION IN
            VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT (Handicap)_

       183.    Plaintiff re-alleges all pertinent parts of paragraphs 1 through 121 of the

Complaint, as if fully set forth herein.

       184.    Plaintiff’s conditions substantially limited one or more of Plaintiff’s major life

activities. Plaintiff’s condition was a disability or handicap as defined by the FCRA.
                                                24
     Case 6:20-cv-00863 Document 1 Filed 05/19/20 Page 25 of 39 PageID 25



       185.    Plaintiff was qualified to perform the essential functions of her job, with or

without reasonable accommodation.

       186.    Plaintiff requested a reasonable accommodation, not to be scheduled for surgeries

requiring the prolonged wearing of a heavy lead vest.

       187.    The Defendant previously accommodated Plaintiff’s requested accommodation.

       188.    In or around December of 2016 and/or January of 2017 Defendant asked Plaintiff

to provide additional documentation to support her accommodation requests.

       189.    The Defendant was aware of Plaintiff’s disability, and/or regarded Plaintiff as

disabled because of her disability.

       190.    The Defendant terminated Plaintiff based on her disability or because Defendant

regarded Plaintiff as disabled in violation of the FCRA.

       191.    Defendant terminated Plaintiff in retaliation for having requested a reasonable

accommodation, not to be scheduled for surgeries requiring the prolonged wearing of a heavy

lead vest and/or intermittent FMLA leave.

       192.    As a result of Defendant’s conduct set forth above, Plaintiff is entitled to

compensation for any and all lost wages and benefits, compensatory damages, and reasonable

attorney’s fees and costs.

       193.    The Defendant engaged in retaliation against Plaintiff with malice and reckless

indifference to Plaintiff’s rights under the FCRA.

       194.    Plaintiff suffered emotional pain and mental anguish as a direct result of the

Defendant’s unlawful discrimination and retaliation.

       195.    Plaintiff has suffered pecuniary losses as a direct result of the Defendant’s

unlawful discrimination and retaliation.




                                                25
      Case 6:20-cv-00863 Document 1 Filed 05/19/20 Page 26 of 39 PageID 26



       196.    As a result of the Defendant’s unlawful retaliation, Plaintiff has suffered and

continues to suffer damages.

                          REQUEST FOR RELIEF AS TO COUNT V

       WHEREFORE Plaintiff, Michele Gordon, respectfully requests entry of:

               a.      judgment in her favor and against Defendant for violation of the anti-
                       discrimination provisions of the FCRA;

               b.      judgment in her favor and against Defendant for economic damages,
                       including lost earnings, reinstatement, front pay, and/or all actual
                       monetary losses suffered as a result of Defendant’s conduct;

               c.      judgment in her favor and against Defendant for noneconomic damages,
                       including but not limited to, pain, suffering, mental anguish, emotional
                       distress, and/or loss of enjoyment of life suffered as a result of
                       Defendant’s conduct.

               d.      judgment in her favor and against Defendant for her reasonable attorneys’
                       fees and litigation expenses;

               e.      judgment in her favor and against Defendant for punitive damages;

               f.      declaratory judgment that Defendant’s practices toward Plaintiff violate
                       Plaintiff’s rights under the FCRA; and

               g.      an order granting such other and further relief as this Court deems just and
                       equitable under the circumstances of this case.

                                     COUNT VI
                           INTERFERENCE WITH FMLA RIGHTS

       197.    Plaintiff re-alleges all pertinent parts of paragraphs 1 through 121 of the

Complaint, as if fully set forth herein.

       198.    Plaintiff was, at all times relevant, eligible for FMLA-covered leave.

       199.    Defendant was Plaintiff’s employer as defined by the FMLA.

       200.    At all times relevant hereto, Defendant interfered with Plaintiff’s right to take

Intermittent FMLA leave under the FMLA.

       201.    At all times relevant hereto, Defendant interfered with Plaintiff’s right to manage

her own leave under the FMLA.
                                                26
     Case 6:20-cv-00863 Document 1 Filed 05/19/20 Page 27 of 39 PageID 27



       202.    At all times relevant hereto, Defendant interfered with Plaintiff’s right to be

reinstated to the same or similar position at the end of her FMLA leave.

       203.    At all times relevant hereto, Defendant’s interference with Plaintiff’s right to

leave and reinstatement violated the FMLA.

       204.    At all times relevant hereto, Defendant’s interference with Plaintiff’s right to

manage her own leave violated the FMLA.

       205.    Plaintiff suffered from a disability that also qualifies as a “serious health

condition” within the meaning of the FMLA.

       206.    Plaintiff’s condition is “chronic” within the meaning of the FMLA.

       207.    Plaintiff was entitled to FMLA protected leave.

       208.    Defendant is subject to the requirements of the FMLA.

       209.    Plaintiff provided adequate notice to Defendant of her disability and need for a

reasonably necessary medical accommodation.

       210.    Defendant refused to continue accommodating Plaintiff’s reasonably necessary

medical accommodation and refused to put Plaintiff on the work schedule, instead Defendant

insisted that Plaintiff take FMLA leave while she applied for alternate job positions.

       211.    Plaintiff requested Intermittent FMLA leave and to be put back on the work

schedule with the reasonably necessary medical accommodation that had previously been

granted to her for a number of years.

       212.    Plaintiff had not exhausted her entitlement to FMLA leave at the time.

       213.    Defendant refused to grant intermittent leave and instead insisted that Plaintiff

take fixed leave even though she was capable of working and did not need fixed leave.

       214.    The Defendant failed to return Plaintiff to work.




                                                27
     Case 6:20-cv-00863 Document 1 Filed 05/19/20 Page 28 of 39 PageID 28



         215.   Defendant terminated Plaintiff while she was still entitled to Intermittent FMLA

leave.

         216.   By terminating Plaintiff Defendant interfered with Plaintiff’s right for leave,

reinstatement, and to future FMLA benefits.

         217.   By failing to provide Plaintiff with notice of her return to work date, Defendant

interfered with Plaintiff’s right to manage her own leave.

         218.   Plaintiff was denied benefits to which she was entitled under the FMLA.

         219.   As a result of Defendant’s intentional, willful and unlawful acts by interfering

with Plaintiff’s rights pursuant to the FMLA, Plaintiff has suffered damages and incurred

reasonable attorneys’ fees and costs.

         220.   Plaintiff is entitled to liquidated damages because Defendant cannot show that its

violation of the FMLA was in good faith.

         221.   Defendant’s violation of the FMLA was willful, as its managers engaged in the

above-described actions while knowing that same were impermissible under the FMLA.

         222.   Plaintiff demands a trial by jury.

                         REQUEST FOR RELIEF AS TO COUNT VI

         WHEREFORE Plaintiff, MICHELE GORDON, respectfully requests entry of:

                a.     judgment in her favor and against Defendant for its interference with her
                       rights under the FMLA;

                b.     judgment in her favor and against Defendant for damages, including lost
                       earnings and benefits, reinstatement, front pay, and/or all actual monetary
                       losses suffered as a result of Defendant’s conduct;

                c.     judgment in her favor and against Defendant for her reasonable attorneys’
                       fees and litigation expenses;

                d.     judgment in her favor and against Defendant for liquidated damages
                       pursuant to 29 U.S.C. § 2617(a)(1)(A)(iii);

                e.     declaratory judgment that Defendant’s actions toward Plaintiff violate
                       Plaintiff’s rights under the FMLA; and
                                                     28
      Case 6:20-cv-00863 Document 1 Filed 05/19/20 Page 29 of 39 PageID 29



                f.      an order granting such other and further relief as this Court deems just and
                        equitable under the circumstances of this case.

                                         COUNT VII
                                      FMLA RETALIATION

        223.    Plaintiff re-alleges all pertinent parts of paragraphs 1 through 121 of the

Complaint, as if fully set forth herein.

        224.    At all times relevant hereto, Defendant retaliated against Plaintiff, at least in part

because Plaintiff wished to exercise her right or attempted to exercise her right to take leave from

work that was protected under the FMLA.

        225.    With actual knowledge of Plaintiff’s need for leave, disability and serious health

condition, Defendant terminated Plaintiff’s employment while she was still entitled to FMLA

leave, and/or before her FMLA leave was exhausted.

        226.    At all times relevant hereto, Defendant retaliated against Plaintiff in violation of

the FMLA.

        227.    As a result of Defendant’s intentional, willful and unlawful acts of retaliating

against Plaintiff for exercising her rights pursuant to the FMLA, Plaintiff has suffered damages

and incurred reasonable attorneys’ fees and costs.

        228.    Because Defendant cannot prove that their violation of the FMLA was in good

faith, Plaintiff is entitled to liquidated damages.

        229.    Defendant’s violation of the FMLA was willful, as its managers / human resource

personnel engaged in the above-described actions while knowing that same were impermissible

under the FMLA.

                         REQUEST FOR RELIEF AS TO COUNT VII

        WHEREFORE, Plaintiff, MICHELE GORDON, respectfully requests entry of:

                a.      judgment in her favor and against the Defendant for violation of the anti-
                        discrimination/anti-retaliation provisions of the FMLA;
                                                      29
      Case 6:20-cv-00863 Document 1 Filed 05/19/20 Page 30 of 39 PageID 30



               b.        judgment in her favor and against the Defendant for damages, including
                         lost earnings, reinstatement, front pay, and/or all actual monetary losses
                         suffered as a result of Defendant’s conduct;

               c.        judgment in her favor and against the Defendant for her reasonable
                         attorneys’ fees and litigation expenses;

               d.        judgment in her favor and against Defendant for liquidated damages
                         pursuant to 29 U.S.C. § 2617(a)(1)(A)(iii);

               e.        declaratory judgment that Defendant’s actions toward Plaintiff violate
                         Plaintiff’s rights under the FMLA; and

               f.        an order granting such other and further relief as this Court deems just and

                         equitable under the circumstances of this case.

                                   COUNT VIII
                DISCRIMINATION/HARASSMENT IN VIOLATION OF TITLE VII

       230.    Plaintiff re-alleges all pertinent parts of paragraphs 1 through 121 of the

Complaint, as if fully set forth herein.

       231.    The acts of Defendant, by and through its agents and employees, violated

Plaintiff’s rights against color and/or race discrimination and harassment under Title VII of the

Civil Rights Act of 1964, as amended. 42 U.S.C. § 2000e et seq.

       232.    The discrimination/harassment to which Plaintiff was subjected to was based on

her color and/or race.

       233.    The conduct of Defendant, its agents and employees proximately, directly and

foreseeably injured Plaintiff, including, but not limited to, lost wages and benefits, future

pecuniary losses, emotional pain and suffering, humiliation, inconvenience, mental anguish, loss

of enjoyment of life, and other non-pecuniary losses.

       234.    The conduct of Defendant was so willful and wanton, and in such reckless

disregard of the statutory rights of Plaintiff as to entitle her to an award or punitive damages

against Defendant, to deter it, and others from such conduct in the future.


                                                  30
      Case 6:20-cv-00863 Document 1 Filed 05/19/20 Page 31 of 39 PageID 31



       235.    Plaintiff is entitled to recover reasonable attorneys’ fees and litigation expenses

pursuant to 42 U.S.C. § 2000e-5(k).

       236.    Plaintiff has no plain, adequate or complete remedy at law for the action of

Defendant, which has caused, and continues to cause irreparable harm.

                             REQUEST FOR RELIEF AS TO COUNT VIII

       WHEREFORE, Plaintiff prays that this Court will:

               a.        Issue a declaratory judgment that the discrimination against Plaintiff by
                         Defendant was a violation of Plaintiff’s rights under Title VII;

               b.        Enjoin Defendant and its agents from continuing to violate Plaintiff’s
                         rights under Title VII, and requiring that Defendant make Plaintiff whole
                         for her losses suffered as a result of the discrimination through
                         reinstatement, or, if that is not practical, through an award of back pay and
                         front pay;

               c.        Grant Plaintiff a judgment against Defendant for damages, including
                         compensatory damages, and punitive damages;

               d.        Award Plaintiff her reasonable attorneys’ fees and costs against Defendant
                         pursuant to 42 U.S.C. § 2000e-5(k); and

               e.        Provide any additional relief that this Court deems just.

                                         COUNT IX
                               DISCRIMINATION/HARASSMENT IN
                         VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT

       237.    Plaintiff re-alleges all pertinent parts of paragraphs 1 through 121 of the

Complaint, as if fully set forth herein.

       238.    The acts of Defendant, by and through its agents and employees, violated

Plaintiff's rights against color and/or race discrimination/harassment under the Florida Civil

Rights Act, Chapter 760, and Fla. Stat.

       239.    The discrimination/harassment to which Plaintiff was subjected to was based on

her color and/or race.



                                                  31
     Case 6:20-cv-00863 Document 1 Filed 05/19/20 Page 32 of 39 PageID 32



       240.    The conduct of Defendant and its agents and employees proximately, directly, and

foreseeably injured Plaintiff, including, but not limited to, lost wages and benefits, future

pecuniary losses, emotional pain and suffering, humiliation, inconvenience, mental anguish, loss

of enjoyment of life, and other non-pecuniary losses.

       241.    The conduct of Defendant was so willful and wanton, and in such reckless

disregard of the statutory rights of Plaintiff, as to entitle her to an award of punitive damages

against Defendant, to deter it, and others, from such conduct in the future.

       242.    Plaintiff is entitled to recover reasonable attorneys’ fees and litigation expenses

pursuant to 760.11(5), Fla. Stat.

       243.    Plaintiff has no plain, adequate or complete remedy at law for the actions of

Defendant, which have caused, and continue to cause, irreparable harm.

                             REQUEST FOR RELIEF AS TO COUNT IX

               WHEREFORE, Plaintiff prays that this Court will:

               a.      Issue a declaratory judgment that the discrimination/harassment against
                       Plaintiff by Defendant was a violation of Plaintiff’s rights under the
                       FCRA;

               b.      Enjoin Defendant and its agents from continuing to violate Plaintiff’s
                       rights under the FCRA, and requiring that Defendant make Plaintiff whole
                       for her losses suffered as a result of the discrimination through
                       reinstatement, or, if that is not practical, through an award of front pay and
                       back pay;

               c.      Grant Plaintiff a judgment against Defendant for damages, including
                       compensatory damages and punitive damages;

               d.      Award Plaintiff her reasonable attorneys’ fees and litigation expenses
                       against Defendant pursuant to 760.11(5), Fla. Stat.; and

               e.      Provide any additional relief that this Court deems just.

                                   COUNT X
               UNLAWFUL RETALIATION IN VIOLATION OF TITLE VII



                                                 32
     Case 6:20-cv-00863 Document 1 Filed 05/19/20 Page 33 of 39 PageID 33



       244.    Plaintiff re-alleges all pertinent parts of paragraphs 1 through 121 of the

Complaint, as if fully set forth herein. The acts of Defendant, by and through its agents and

employees, violated Plaintiff’s rights against color and/or race discrimination/harassment under

Title VII of the Civil Rights Act of 1964, as amended. 42 U.S.C. § 2000e et seq.

       245.    Plaintiff objected to Defendant’s conduct.

       246.    Defendant terminated Plaintiff’s employment because of her objection to

Defendant’s unlawful conduct and/or failure to rectify Defendant’s unlawful conduct.

       247.    Defendant’s harassment of Plaintiff and termination were retaliatory in nature.

       248.    This retaliatory misconduct violated Plaintiff’s rights under Title VII of the Civil

Rights Act of 1964, as amended. 42 U.S.C. § 2000e et seq.

       249.    The conduct of Defendant and its agents and employees proximately, directly, and

foreseeably injured Plaintiff, including, but not limited to, lost wages and benefits, future

pecuniary losses, emotional pain and suffering, humiliation, inconvenience, mental anguish, loss

of enjoyment of life, and other non-pecuniary losses.

       250.    The conduct of Defendant was so willful and wanton, and in such reckless

disregard of the statutory rights of Plaintiff, as to entitle her to an award of punitive damages

against Defendant, to deter it, and others, from such conduct in the future.

       251.    Plaintiff is entitled to recover reasonable attorneys’ fees and litigation expenses

pursuant to 42 U.S.C. § 2000e-5(k).

       252.    Plaintiff has no plain, adequate or complete remedy at law for the actions of

Defendant, which have caused, and continue to cause, irreparable harm.

                             REQUEST FOR RELIEF AS TO COUNT X

       WHEREFORE, Plaintiff prays that this Court will:




                                                 33
      Case 6:20-cv-00863 Document 1 Filed 05/19/20 Page 34 of 39 PageID 34



               a.      Issue a declaratory judgment that the adverse employment action taken
                       against Plaintiff by Defendant was a violation of Plaintiff’s rights under
                       Title VII;

               b.      Enjoin Defendant and its agents from continuing to violate Plaintiff’s
                       rights under Title VII, and requiring that Defendant make Plaintiff whole
                       for her losses suffered as a result of its retaliatory discharge through
                       reinstatement, or, if that is not practical, through an award of front pay and
                       back pay;

               c.      Grant Plaintiff a judgment against Defendant for damages, including
                       compensatory and punitive damages;

               d.      Award Plaintiff her reasonable attorneys’ fees and litigation expenses
                       against Defendants pursuant to 42 U.S.C. § 2000e-5(k); and

               e.      Provide any additional relief that this Court deems just.

                                        COUNT XI
                           AGAINST DEFENDANTS FOR RETALIATION
                            UNDER THE FLORIDA CIVIL RIGHTS ACT

       253.    Plaintiff re-alleges all pertinent parts of paragraphs 1 through 121 of the

Complaint, as if fully set forth herein.

       254.    The acts of Defendant, by and through its agents and employees, violated

Plaintiff’s rights against color and/or race discrimination/harassment under Florida Civil Rights

Act, Chapter 760, Fla. Stat.

       255.    Plaintiff objected to Defendant’s conduct and made proper requests that

Defendant rectify the unlawful conduct.

       256.    Defendant terminated Plaintiff’s employment because of her objection to

Defendant’s unlawful conduct and/or request that Defendant rectify its conduct.

       257.    Defendant’s termination of Plaintiff was retaliatory in nature.

       258.    Defendant’s retaliatory discharge and hostile work environment of Plaintiff

violated Plaintiff’s rights under Florida Civil Rights Act, Chapter 760, Fla. Stat.

       259.    The conduct of Defendant and its agents and employees proximately, directly, and

foreseeably injured Plaintiff, including, but not limited to, lost wages and benefits, future
                                                 34
      Case 6:20-cv-00863 Document 1 Filed 05/19/20 Page 35 of 39 PageID 35



pecuniary losses, emotional pain and suffering, humiliation, inconvenience, mental anguish, loss

of enjoyment of life, and other non-pecuniary losses.

       260.    The conduct of Defendant was so willful and wanton, and in such reckless

disregard of the statutory rights of Plaintiff, as to entitle her to an award of punitive damages

against Defendant, to deter it, and others, from such conduct in the future.

       261.    Plaintiff is entitled to recover reasonable attorneys’ fees and litigation expenses

pursuant to 760.11(5), Fla. Stat.

       262.    Plaintiff has no plain, adequate or complete remedy at law for the actions of

Defendant, which have caused, and continue to cause, irreparable harm.

                             REQUEST FOR RELIEF AS TO COUNT XI

       WHEREFORE, Plaintiff prays that this Court will:

               a.      Issue a declaratory judgment that the adverse employment actions taken
                       against Plaintiff by Defendant were a violation of Plaintiff’s rights under
                       the FCRA;

               b.      Enjoin Defendant and its agents from continuing to violate Plaintiff’s
                       rights under the FCRA, and requiring that Defendant make Plaintiff whole
                       for her losses suffered as a result of Plaintiff’s retaliatory discharge
                       through an award of front pay and back pay;

               c.      Grant Plaintiff a judgment against Defendant for damages, including
                       compensatory and punitive damages;

               d.      Award Plaintiff her reasonable attorneys’ fees and litigation expenses
                       against Defendants pursuant to 760.11(5), Fla. Stat.; and

               e.      Provide any additional relief that this Court deems just.

                                         COUNT XII
                42 U.S.C. § 1981 COLOR, RACE/ ANCESTRY DISCRIMINATION

       263.    Plaintiff re-alleges all pertinent parts of paragraphs 1 through 121 of the

Complaint, as if fully set forth herein.




                                                 35
     Case 6:20-cv-00863 Document 1 Filed 05/19/20 Page 36 of 39 PageID 36



       264.    The actions of Defendant as alleged above had the purpose and effect of denying

Plaintiff the same rights to make and enforce contracts as is enjoyed by white citizens, in

violation of plaintiff’s rights under 42 U.S.C. § 1981.

       265.    The actions of Defendant alleged above were intentionally and purposefully done

to Plaintiff because of her color and/or race/ ancestry.

       266.    As a direct, natural, proximate and foreseeable result of Defendant’s actions,

Plaintiff has suffered past and future pecuniary losses, emotional pain and suffering,

inconvenience, mental anguish, loss of enjoyment of life, and other non-pecuniary losses.

       267.    The actions of Defendant are in willful and wonton disregard of the rights of

Plaintiff so as to entitle Plaintiff to an award of punitive damages against Defendant to punish it

for its conduct and to deter it and others from such conduct in the future.

       268.    Plaintiff is entitled to recover reasonable attorneys’ fees and litigation expenses

pursuant to 42 U.S.C. § 1988.

       269.    Plaintiff has been discriminated against by Defendant and has suffered irreparable

harm for which there is no plain, adequate or complete remedy at law.

                            REQUEST FOR RELIEF AS TO COUNT XII

       WHEREFORE, Plaintiff prays that this Court will:

               a.      Issue a declaratory judgment that Defendant’s conduct toward Plaintiff
                       violated Plaintiff’s rights under 42 U.S.C. § 1981;

               b.      Enter a judgment for Plaintiff and against Defendant for damages,
                       including but not limited to compensatory damages, back pay, lost
                       earnings and benefits, punitive damages, lost earnings, damages to
                       compensate Plaintiff for her emotional pain and suffering, and
                       reinstatement and/or front pay;

               c.      Grant Plaintiff her costs and reasonable attorneys’ fees pursuant to 42
                       U.S.C. § 1988;

               d.      Grant Plaintiff such other and future relief as the circumstances and law
                       provide.

                                                 36
      Case 6:20-cv-00863 Document 1 Filed 05/19/20 Page 37 of 39 PageID 37



                                          COUNT XIII
                    42 U.S.C. § 1981 COLOR, RACE/ ANCESTRY RETALIATION

        270.   Plaintiff re-alleges all pertinent parts of paragraphs 1 through 121 of the

Complaint, as if fully set forth herein.

        271.   The acts of Defendant, through its employees, as more particularly alleged above,

including Plaintiff’s termination, violated Plaintiff’s rights against retaliation under 42 U.S.C. §

1981, which retaliation is implicitly proscribed by § 1981, for opposing what she reasonably

believed to be discrimination based on color and/or race/ ancestry.

        272.   As a direct, natural, proximate and foreseeable result of the actions of Defendant,

Plaintiff has suffered injuries for which she is entitled to compensation, including, but not limited

to, future pecuniary losses, emotional pain, suffering, inconvenience, mental anguish, loss of

enjoyment of life, and other non-pecuniary losses.

        273.   The conduct of Defendant was so willful and wanton, and performed with malice

or reckless indifference to the statutory rights of Plaintiff, as to entitle her to an award of

exemplary/punitive damages against Defendant, to deter them, and others, from such conduct in

the future.

        274.   Plaintiff has no plain, adequate, or complete remedy at law for the actions of

Defendant, which have caused, and continue to cause, irreparable harm.

        275.   Plaintiff is entitled, pursuant to 42 U.S.C. § 1988, to recover her attorneys’ fees

and litigation expenses.

                        REQUEST FOR RELIEF AS TO COUNT XIII

        WHEREFORE, Plaintiff prays that this Court will:

               a.      Issue a declaratory judgment that Defendant practices toward Plaintiff
                       violated Plaintiff’s rights under 42 U.S.C. § 1981;

               b.      Enter a judgment for Plaintiff and against Defendant for damages,
                       including but not limited to compensatory damages, back pay, lost
                                                 37
      Case 6:20-cv-00863 Document 1 Filed 05/19/20 Page 38 of 39 PageID 38



                       earnings and benefits, punitive damages, lost earnings, damages to
                       compensate Plaintiff for her emotional pain and suffering, and
                       reinstatement and/or front pay;

               c.      Grant Plaintiff her costs and reasonable attorneys’ fees pursuant to 42
                       U.S.C. § 1988; and

               d.      Grant Plaintiff such other and further relief as the circumstances and law
                       provide.

                                           COUNT XIV

                            VIOLATION OF SECTION 510 ERISA

       276.    Plaintiff re-alleges all pertinent parts of paragraphs 1 through 121 of the

Complaint, as if fully set forth herein.

       277.    Defendants provided Plaintiff with an employee welfare plan as defined by 29

U.S.C. §1002(a), specifically health insurance.

       278.    Beginning in 2008 and continuing until her unlawful termination, Plaintiff was

enrolled in the benefits provided under the company’s health insurance plan.

       279.    Plaintiff’s supervisors and human resources were aware that Plaintiff suffered

from a Degenerative Disc Disease along with multiple herniated disks in her back and the

continued need for care and possibility of future surgery, follow up doctor appointments and

physical therapy.

       280.    Defendants knew or should have known that Plaintiff’s utilization of her

employee benefit plan would continue, particularly since she requested a medically necessary

accommodation.

       281.    Defendant     retaliated/discriminated   against   Plaintiff   by   terminating   her

employment.

       282.    Defendant interfered with Plaintiff’s right to exercise her ERISA-covered

employee benefit plan.

       283.    Defendant’s termination of Plaintiff was designed, in part, to discourage other
                                                  38
      Case 6:20-cv-00863 Document 1 Filed 05/19/20 Page 39 of 39 PageID 39



employees from taking sick days and/or filing claims under their employee benefit plans.

        284.    Defendant fired Plaintiff, in whole or in part, because Defendant did not wish to

bear the costs of Plaintiff’s healthcare.

        285.    Defendant interfered with Plaintiff’s right to obtain medical care.

        286.    Defendant discriminated against and discharged Plaintiff for exercising her right

to medical care under the company’s employee benefit plan.

        287.    Defendant fired Plaintiff in violation so 29 U.S.C. § 1140.

                        REQUEST FOR RELIEF AS TO COUNT XIV

        WHEREFORE, Plaintiff MICHELE GORDON hereby demands entry of judgment in her

favor and against Defendant, for any and all equitable and legal relief available including but not

limited to payment of all medical bills, economic and non-economic damages, statutory

damages, reinstatement and back pay as required by ERISA, as well as payment of her attorneys’

fees and costs pursuant to 29 U.S.C. § 1132(g).

                                            JURY DEMAND

        Plaintiff demands trial by jury on all issues so triable as a matter of right by jury.

        Dated this 19th day of May 2020.

                                               Respectfully submitted,

                                               MORGAN & MORGAN, P.A.
                                               s/Paul M. Botros
                                               Paul M. Botros, Esquire
                                               FL Bar No.: 063365
                                               8151 Peters Road
                                               Suite 4000
                                               Plantation, FL 33324
                                               Tel: 954-318-0268
                                               Fax: 954-327-3017
                                               pbotros@forthepeople.com




                                                  39
